Citation Nr: 0412191	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-24 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for varicose 
veins of the right lower extremity.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from March 1972 to March 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

At the time of a January 2001 VA examination, the examiner 
noted that the veteran had undergone surgery for removal of 
some veins of the right leg and that, as a result, the 
veteran has two scars of the right leg.  VA is required to 
adjudicate all claims reasonably raised by a liberal reading 
of the record.  See EF v. Derwinski, 1 Vet. App. 324, 326 
(1991).  The examiner's statement may constitute an inferred 
claim for service connection for scars of the right leg.  
This matter is referred to the RO for its consideration.


REMAND

At the time of the veteran's January 2003 VA examination, the 
examiner noted that although both venous and arterial studies 
were requested, only the latter was done.  As such, either 
the requested venous studies should be conducted, or the 
examiner should indicate why they are not necessary.

This case is hereby REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

1.	The RO should obtain copies of 
treatment records for the veteran 
from the Memphis VAMC since 
December 2002, and from the 
Paducah VAOPC since April 1999.

2.	Thereafter, the veteran's claims 
folder should be returned to the 
physician who conducted the 
January 2003 examination.  If 
this physician is not available, 
the claims folder should be 
returned to a similarly qualified 
examiner.  Either (1) the venous 
studies requested at the time of 
the January 2003 examination 
should be conducted, and the 
results associated with the 
claims folder, or (2) if the 
examiner concludes that such 
studies are not necessary, he/she 
should provide a complete 
rationale for this decision.

3.	The RO then should re-adjudicate 
the veteran's claim in light of 
the evidence added to the record 
since the last Statement of the 
Case (SOC).  If the benefit 
sought on appeal remains denied, 
the veteran and his 
representative should be 
furnished a Supplemental SOC and 
be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


